



Exhibit 10.3


CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION
      AND INVENTIONS AGREEMENT       




This CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION AND INVENTIONS AGREEMENT
(the “Agreement”) is made and entered into by and between Cantel Medical Corp.
(the “Company”) and George Fotiades (the “Employee”).
As a condition to, and in consideration of, the Employee’s at-will employment by
the Company, as well as in consideration of the covenants and promises contained
herein, the Company and the Employee agree as follows:
1.
DEFINITIONS



1.1    Company Entities. The term “Company Entities” means the Company and any
and all of its parents, subsidiaries, affiliates and divisions and any and all
predecessors, successors and assigns of the Company and any of their parents,
subsidiaries, affiliates and divisions.


1.2    Competitor(s). The term “Competitor(s)” means any person(s) or
entity(ies) that is (are) engaged in, or is (are) preparing to become engaged
in, any business in which any of the Company Entities is engaged or preparing to
become engaged.


1.3    Confidential Information. The term “Confidential Information” means
information concerning any of the Company Entities that is disclosed to Employee
or otherwise obtained or learned by Employee as a result of or in connection
with Employee’s employment by the Company that is not generally known by
Competitors. Confidential Information includes but is not limited to the
following types of information (and other information of a similar nature)
concerning the business, affairs, operations products and/or services of the
Company Entities: research and development plans and efforts; developmental or
experimental work; trade secrets; intellectual property (patents, design
patents, trademarks, trade dress, copyrights, etc.); know-how; designs;
formulae; ideas; methods; techniques; results; samples; inventions;
improvements; discoveries; plans for research and new products and services;
licenses; sales; accounts; customers; customer information; pricing; marketing;
manufacturing; processes; packaging; merchandising; distribution; and
information received by any of the Company Entities from third parties subject
to a duty on the part of any of the Company Entities to maintain the
confidentiality of such information and, in some cases, to use it only for
certain limited purposes. The controlled disclosure of Confidential Information
by any of the Company Entities to employees, customers, suppliers, partners
and/or others for legitimate business purposes and the availability of the
Confidential Information to others outside of the Company Entities through
independent effort will not remove such information from being protected herein
as Confidential Information.


2.
CONFIDENTIALITY



2.1    Promise of Confidentiality/Non-Disclosure. The Employee acknowledges that
during the Employee’s employment by the Company, the Employee will have access
to Confidential Information and that the Employee will receive, develop or
otherwise acquire, Confidential Information. The Employee further acknowledges
and agrees that during the period of the Employee’s employment with the Company
(or with any of the other Company Entities) and at all times thereafter, all
Confidential Information shall be held confidential by the Employee, and the
Employee will not (nor will the Employee assist any other individual or entity
to do so), except as required in the ordinary course of the Employee’s
employment with the Company and except for the permitted disclosures noted in
sub-section 2.2 below, directly or indirectly: (a) disclose any of the
Confidential Information to any individual or entity; (b) publish, lecture on or
in any way otherwise use such Confidential Information; or (c) remove, arrange
for the removal of, or accept any Confidential Information from the premises of
the Company (or from any other premises) (by physical removal, electronic
transmission or otherwise). If the Employee becomes legally compelled to
disclose any of the Confidential Information by subpoena or court order, the
Employee will, to the extent permitted by law, give the Company immediate notice
of such pending disclosure and will cooperate with the Company prior to such




--------------------------------------------------------------------------------





disclosure should the Company decide to seek a protective order or other means
of preserving the confidentiality of the Confidential Information.
  
2.2    Permitted Disclosures. Nothing in this Agreement waives or otherwise
limits Employee’s right to: file or make a charge or complaint with or to the
United States Equal Employment Opportunity Commission (“EEOC”), the United
Stated Securities and Exchange Commission (“SEC”), or the United States
Occupational Safety and Health Administration (“OSHA”) (and/or with or to any
other government agency); or testify, assist or participate in any
investigation, hearing, or proceeding conducted by the EEOC, SEC or OSHA (and/or
by any other government agency). Additionally, pursuant to the Defend Trade
Secrets Act of 2016 (the “DTSA”), Employee is hereby notified that an individual
may not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (a) is made (i) in
confidence to a Federal, State or local government official, either directly or
indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Also pursuant to the DTSA, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (x) files any
document containing the trade secret under seal and (y) does not disclose the
trade secret, except pursuant to court order.


2.3    Return of Confidential Information and Other Property to the Company. The
Employee agrees that by the last day of the Employee’s employment by the Company
or at any other time that the Company may request, the Employee will return to
the Company all Confidential Information and all other Company property (in
whatever form maintained) in the Employee’s possession, custody or control,
including, but not limited to, any and all devices, equipment, records, data,
notes, reports, proposals, lists, correspondence, specifications, formulae,
drawings, sketches, materials, keys, identification cards and other
security-related things, and all other information, documents, equipment and
things (and all copies of all of the foregoing) relating to the business,
operations or affairs of the Company, whether kept at the Company, home or
elsewhere. The Employee agrees that the Employee will not copy, delete or alter
any information contained on or in any computer or other device or equipment
that is owned by any of the Company Entities before returning it to the
appropriate one of the Company Entities. The Employee further agrees that all
property and things situated on any of the Company Entities’ premises and owned
by any of the Company Entities, including, without limitation, disks and other
storage media, desks, filing cabinets or other work areas, are subject to
inspection by authorized personnel of the Company Entities at any time with or
without notice.


3.
NON-SOLICITATION, NON-COMPETITION AND NON-DISPARAGEMENT



3.1    In order to further protect the Company Entities’ rights to the
Confidential Information and to ensure that no unfair advantage is taken of the
Employee’s or any other employee’s or consultant’s knowledge of and access to
the Confidential Information, all of which has been developed at great cost and
expense by the Company Entities, to protect the Company Entities’ business
relationships with its customers and other business relations, and to generally
protect the Company Entities’ interests and good-will, the Employee agrees to
the additional restrictions set forth below in this Section 3.


3.1.1    Non-Solicitation of Customers, Employees and Consultants. During the
Employee’s employment by the Company (or by any of the other Company Entities)
and for the twelve (12) month period following the Employee’s last day of such
employment, the Employee shall not, directly or indirectly: (i) solicit, induce,
request or advise, or assist any other individual or entity in soliciting,
inducing, requesting or advising, any customer or other business relation of the
Company with whom/which Employee had contact and did business with on behalf of
the Company (or any of the other Company Entities) during the twelve (12) month
period prior to Employee’s last day of employment by any of the Company Entities
to cease or curtail its business with the Company or to do business with any
Competitor; or (ii) solicit, induce, recruit or encourage, or assist any other
individual or entity in soliciting, inducing, recruiting or encouraging, any
employee or consultant of the Company with whom Employee had worked during the
twelve (12) month period prior to Employee’s last day of employment by any of
the Company Entities to terminate or curtail his/her employment or consulting
engagement with the Company and/or to perform services for any




--------------------------------------------------------------------------------





Competitor that are the same or similar to the services provided by such
employee or consultant to the Company (or to any of the other Company Entities).


3.1.2    Non-Competition. During the Employee’s employment by the Company (or by
any of the other Company Entities) and for the twelve (12) month period
following the Employee’s last day of such employment, the Employee shall not,
directly or indirectly, work for, provide services to or have an ownership
interest in any Competitor in the continental United States of America and, if
Employee is providing services in Canada, Canada. Notwithstanding anything
herein to the contrary, Employee may, directly or indirectly own, solely as an
investment, securities of any entity which is publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Employee (i) is
not a controlling person of, or a member of a group which controls, such entity
and (ii) does not, directly or indirectly, own five percent (5%) or more of any
class of securities of such entity.


3.1.3    Non-Disparagement. During the Employee’s employment by the Company (or
by any of the other Company Entities) and for the twelve (12) month period
following the Employee’s last day of such employment, the Employee shall not,
directly or indirectly, make or disseminate any statements or other
communications (written, oral or otherwise) of a disparaging or derogatory
nature to any person or entity about any of the Company Entities or their
officers, directors, employees, products, services or operations, excluding:
communications with any of the Company Entities; communications with any
employees of the Company Entities for purposes of engaging in lawful “concerted
activities” under Section 7 of the National Labor Relations Act or similar state
statute; communications with any government agencies; and communications made in
response to any valid subpoena, court order or other lawful legal process and/or
in the context of any legal proceeding.


The obligations (and restrictions) imposed upon the Employee under this
Agreement are in addition to the Employee’s fiduciary and other obligations (and
restrictions) under law.


4.
INVENTIONS



4.1    Inventions Retained and Licensed. If in the course of the Employee’s
employment by any of the Company Entities, the Employee incorporates into a
Company Entities product, device, process, service or machine, an invention,
original work of authorship, development, improvement or trade secret that the
Employee, alone or jointly with others, created, conceived, developed or reduced
to practice (or caused to be created, conceived, developed or reduced to
practice) prior to the commencement of the Employee’s employment by any of the
Company Entities (collectively referred to as “Prior Inventions”), the Company
(and/or any of the other Company Entities, as the case may be) is hereby granted
and shall have a non-exclusive, fully-paid and royalty-free, irrevocable,
perpetual, worldwide license (with rights to sublicense through multiple levels
of sublicensees) to reproduce, make, have made, make derivative works of,
modify, otherwise use, import, offer for sale, sell and exercise any and all
present and future rights in, such Prior Inventions as part of or in connection
with such product, device, process, service or machine. The Employee represents
that all Prior Inventions are listed on Schedule 1 hereto, which is part of this
Agreement; except that if disclosure of an item on Schedule 1 would cause the
Employee to violate any prior confidentiality agreement, then the Employee has
disclosed a cursory name for each such Prior Invention, a listing of all parties
to whom it belongs and the fact that the full disclosure as to such Prior
Invention has not been made because of the Employee’s prior obligation of
confidentiality. A space is provided on Schedule 1 for such purpose. If there
are no Prior Inventions, the Employee shall indicate “none” in the space
provided. The Employee shall also sign and date Schedule 1 where indicated.


4.2    Assignment of Inventions. The Employee agrees that the Employee will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company (or of any of the other Company Entities,
as the case may be), and hereby assigns to the Company (or any of the other
Company Entities, as the case may be), or to its designee, all of the Employee’s
right, title, and interest in and to, any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
information, know-how, trademarks or trade secrets whether or not patentable or
registerable under copyright or similar laws, patents, copyrights, and other
intellectual property rights recognized by the laws of any country or other
jurisdiction, which




--------------------------------------------------------------------------------





the Employee may (solely or jointly with others) conceive, develop or reduce to
practice or cause to be conceived, developed or reduced to practice, during the
period of the Employee’s employment by the Company (or by any of the other
Company Entities), whether during working hours or at any other time and whether
at the request or upon the suggestion of the Company, or otherwise, which relate
to, or are useful in connection with, any business now or hereafter carried on
or contemplated by the Company (or by any of the other Company Entities),
including developments or expansions of its (their) present field of operations
or products (collectively referred to as “Inventions”). (The Company will keep
any disclosures made pursuant to the immediately preceding sentence confidential
to the extent required by law.) The Employee further acknowledges and agrees
that all original works of authorship which are made by the Employee (solely or
jointly with others) in the course of the Employee’s employment by the Company
(or by any of the other Company Entities) and which are protectable by copyright
are “Works Made For Hire” as that term is defined in the United States Copyright
Act, 17 USC §101. The Employee understands and agrees that the decision whether
or not to commercialize or market any Inventions is within the Company’s (and
the other Company Entities’, as the case may be) sole discretion and for the
Company Entities’ sole benefit and that no royalty or other payment will be due
to the Employee as a result of the Company’s (or the other Company Entities’)
efforts to commercialize or market any such Inventions. This Agreement will not
be deemed to require assignment of any information or Invention that was:
developed entirely on the Employee’s own time without using the Company’s
equipment, supplies, facilities or trade secrets; does not relate to the
Company’s actual or anticipated business, research or development; and is not
the result of work performed by the Employee for the Company.


4.3    Inventions and Original Works Assigned to the United States. The Employee
hereby agrees to assign irrevocably to the United States government or its
designee without further compensation of any kind all of the Employee’s right,
title, and interest in and to any and all inventions, original works of
authorship, developments, improvements, or trade secrets whenever full title to
same is required to be in the United States by a contract between the Company
and the United States or any of its agencies.


4.4    Inventions and Original Works Assigned to Third Parties. The Employee
hereby agrees to assign irrevocably to a third party identified to the Employee
by the Company without further compensation of any kind all of the Employee’s
right, title, and interest in and to any and all Inventions whenever such an
assignment is required by a contract between the Company and such third party.


4.5    Obtaining and Maintaining Letters Patent, Copyright Registrations and
Other Protections. The Employee shall assist the Company (and any of the other
Company Entities) or its designee in every proper way to ascertain inventorship
and to obtain and enforce United States and foreign proprietary rights relating
to any of the Inventions and any and all inventions, original works of
authorship, developments, improvements or trade secrets of the Company (or any
of the other Company Entities) in any and all countries. To that end, the
Employee will execute, verify and deliver such documents and perform such other
acts (including appearing and giving evidence and testimony as a witness) as the
Company (or any of the other Company Entities) or its designee may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such proprietary rights and the assignment thereof, and
assignments of such proprietary rights to the Company (or any of the other
Company Entities) or its designee. The Employee’s obligation to assist the
Company (or any of the other Company Entities) or its designee with respect to
proprietary rights in any and all countries shall continue beyond the
termination of the Employee’s employment by the Company (or by any of the other
Company Entities). In the event the Company (or any of the other Company
Entities) or its designee is unable for any reason, after reasonable effort, to
secure the Employee’s signature on any document needed in connection with the
actions specified in this Section 4.5, the Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents,
as the Employee’s agent and attorney-in-fact, to act for and upon the Employee’s
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of this Section 4.5 with the
same legal force and effect as if executed by the Employee. Such appointment is
coupled with an interest. The Employee hereby waives and quitclaims to the
Company any and all claims of any nature whatsoever which the Employee now or
may hereafter have for infringement of any proprietary rights assigned to the
Company or its designee.


4.6    Records of Inventions. The Employee agrees to keep and maintain adequate
and current records (in the form of notes, sketches, drawings and in any other
form that is required by the Company) of all Inventions, which




--------------------------------------------------------------------------------





records shall be available to, and remain the sole property of, the Company at
all times. (However, records of any Inventions that are not assignable under
applicable law are not the Company’s property.)


5.
NO CONFLICTING OBLIGATIONS



The Employee hereby represents and warrants that the execution of this Agreement
by the Employee, the Employee’s employment by the Company, and the performance
of the Employee’s duties as an employee of the Company do not and shall not
violate, or constitute a breach of any fiduciary, contractual or other legal
obligation owed by the Employee to any third party, including, without
limitation, any former employer, client, customer or any other individual or
entity. Additionally, the Employee agrees that, in connection with Employee’s
employment by the Company (or by any of the other Company Entities), the
Employee will not improperly use or disclose any confidential information or
trade secrets of any former employer or other third party to whom the Employee
has an obligation of confidentiality, and the Employee will not bring onto the
premises of any of the Company Entities any confidential information, trade
secrets or other property belonging to any former employer or other third party
to whom the Employee has an obligation of confidentiality, unless consented to
in writing by such former employer or such other third party.
6.    NOTIFICATION OF NEW EMPLOYER
The Employee agrees that during the period of the Employee’s employment by the
Company (or by any of the other Company Entities) and for one (1) year
thereafter, within five (5) days after accepting any new employment as an
employee or engagement as an independent contractor or consultant in the
medical, dental, life science or other healthcare market or field, the Employee
will give notice to the Company of: the name and address of the person or entity
employing or engaging the Employee; the title (or position) of such new
employment or engagement; and the duties of such new employment or engagement.
The Employee further agrees to notify such person or entity, and consents to the
notification of such person or entity by the Company, of the Employee’s
obligations under this Agreement. Additionally, the Employee agrees that the
Company may provide such person or entity with a copy of this Agreement and
notify such person or entity that the Company intends to exercise its legal
rights arising out of or in connection with this Agreement, including any breach
or any inducement of a breach hereof.
7.    CONSIDERATION
The execution and delivery by the Employee of this Agreement is a condition to
the Employee’s at-will employment by the Company. The Employee acknowledges that
the consideration set forth in the immediately preceding sentence constitutes
good and sufficient consideration for this Agreement. It is also acknowledged
and agreed by the Employee that this Agreement does not in any way: (a) alter
the at-will nature of the employment relationship between the Employee and the
Company; or (b) constitute a contract of employment or provide a definite or
guaranteed term of employment. It is acknowledged and agreed by the Employee
that the Employee’s employment by the Company is strictly at-will and that, as a
result, it may be terminated by the Company or by the Employee at any time, with
or without cause.
8.    MISCELLANEOUS
8.1    Injunctive Relief. The Employee acknowledges and agrees that the
Employee’s services are personal and unique, that any breach or threatened
breach by the Employee of any provision of this Agreement will cause irreparable
injury to the Company (and/or to any of the other Company Entities) and that
monetary damages will not provide an adequate remedy to the Company (or any of
the other Company Entities). Accordingly, in addition to all of the Company’s
(and the other Company Entities’) other rights and remedies under this Agreement
and applicable law, including but not limited to the right to recovery of
monetary damages against the Employee, the Employee acknowledges and agrees that
in the event of a breach or threatened breach by the Employee of any provision
of this Agreement, the Company (and the other Company Entities) shall be
entitled to temporary, preliminary and permanent injunctions, enjoining any such
breach or threatened breach by the Employee. In connection with any application
by the Company (or by any of the other Company Entities) for temporary,
preliminary or permanent injunctive relief, the Company (and the other Company
Entities) shall not be required to demonstrate irreparable harm or the absence
of an adequate remedy at law, nor shall the posting of bond or other security be
required.




--------------------------------------------------------------------------------





8.2    Arbitration. With the exception of any action or proceeding brought by
the Company (or any of the other Company Entities) for injunctive relief as
addressed above in Section 8.1, which the Company (or any of the other Company
Entities) may choose to bring or assert in the courts specified in Section 8.3
below, any dispute or controversy arising under or in connection with this
Agreement will be settled exclusively by arbitration before three arbitrators,
one of whom will be appointed by the Company (or by one of the other Company
Entities, as the case may be), one of whom will be appointed by the Employee,
and the third of whom will be appointed by the first two arbitrators. If either
the Company (or one of the other Company Entities, as the case may be) or the
Employee fails to appoint an arbitrator within twenty (20) days of a request in
writing by the other to do so, or if the first two arbitrators cannot agree on
the appointment of a third arbitrator within twenty (20) days after the second
arbitrator is designated, then such arbitrator will be appointed by the American
Arbitration Association so as to enable the arbitrators to render an award
within ninety (90) days after the three arbitrators have been appointed.
Following the selection of arbitrators as set forth above, the arbitration will
be conducted promptly and expeditiously and in accordance with the rules of the
American Arbitration Association. The location of the arbitration will be as
follows: if Employee was last employed by Cantel, then in Newark, New Jersey; if
Employee was last employed by Medivators or Mar Cor, then in Minneapolis,
Minnesota; and if Employee was last employed by Crosstex International, Inc.
(“Crosstex”) then in New York, New York. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction. The parties will bear
equally the arbitration fees payable to the American Arbitration Association
and/or the arbitrators relating to any arbitration under this Agreement.


8.3    Governing Law, Personal Jurisdiction and Venue. This Agreement shall in
all respects be interpreted under, and governed by, the laws of the following
state: if Employee was last employed by Cantel, then the State of New Jersey; if
Employee was last employed by Medivators or Mar Cor, then the State of
Minnesota; and if Employee was last employed by Crosstex, then the State of
New York, New York. Each party hereto, as to any dispute concerning or arising
out of this Agreement in which injunctive relief is sought by the Company (or by
any of the other Company Entities), hereby submits to the exclusive jurisdiction
and venue of the state and federal courts located as follows: if Employee was
last employed by Cantel, then in Newark, New Jersey; if Employee was last
employed by Medivators or Mar Cor, then in Minneapolis, Minnesota; and if
Employee was last employed by Crosstex, then in New York, New York. The parties
further agree not to assert that such party is not subject to the jurisdiction
of the above-named courts or that any action brought in such jurisdiction has
been brought in an inconvenient forum or that such venue is improper.


8.4    Severability/Reformation. In the event that any provision (or part
thereof) of this Agreement is deemed invalid, illegal, void or unenforceable by
a court of competent jurisdiction, such provision (or part thereof, whatever the
case may be) shall be regarded as stricken from this Agreement and shall not
affect the validity or enforceability of the remainder of this Agreement.
Notwithstanding the above, if a court determines that the limitations as to
time, geography, or scope of activity to be restricted contained in this
Agreement are not enforceable under the law specified in Section 8.3, then the
parties agree that such court should reform this Agreement to the extent
necessary to cause the limitations contained in this Agreement as to time,
geography, and scope of activity to be restricted, to be enforceable to the
fullest extent of the law and such court then should enforce this Agreement as
reformed.
    
8.5    Waiver. The failure or delay by any party in exercising any right, power
or privilege under this Agreement shall not operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.
    
8.6    Successors and Assigns. This Agreement is binding upon the Company, the
Employee and the Employee’s heirs and executors and shall inure to the benefit
of the Company, the other Company Entities and all of the Company Entities’
respective successors and assigns. All Company Entities (and their respective
successors and assigns) are specifically intended beneficiaries under this
Agreement with the full right to enforce the terms of this Agreement. This
Agreement may not be assigned by Employee.






--------------------------------------------------------------------------------





8.7    Survival. The provisions of this Agreement shall survive the termination
of the Employee’s employment with the Company and the assignment of this
Agreement by the Company (or by any of the other Company Entities) to any
successor in interest or other assignee.


8.8    Entire Agreement. This Agreement (including Schedule 1 annexed hereto)
constitutes the entire and exclusive agreement and understanding between the
parties regarding the specific subject matter hereof and supersedes all prior
and contemporaneous understandings and agreements relating to its specific
subject matter. The terms of this Agreement may not be changed orally and are
deemed an enforceable contract and not a mere recital. With the exception of any
court-ordered reformation pursuant to Section 8.4, no modification of, or
amendment to, this Agreement, nor any waiver of any rights under this Agreement,
shall be effective unless in writing and signed by both the Company and the
Employee. Any subsequent changes in the Employee’s duties, compensation or other
terms and conditions of employment shall not affect the validity or
enforceability of this Agreement. The headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.


8.9    Export. The Employee agrees not to export, directly or indirectly, any
United States technical data acquired from the Company, or any products
utilizing such data, to any country(ies) outside of the United States, because
such export could be in violation of United States export laws or regulations
(or other laws or regulations).


8.10    Notices. Any notices required or permitted under this Agreement shall be
in writing and sent by Federal Express (next business day delivery) (or by
equivalent courier service) or by Certified Mail, Return Receipt Requested, and
by First Class Mail, to the addresses set forth below (or to such other address
designated by a party pursuant to this notice provision) and shall be deemed
given when first received or refused.


8.11    Execution. This Agreement may be executed in separate counterparts and
may be delivered electronically, each of which will constitute the original
hereof. A signature transmitted electronically (e.g., by email or facsimile)
shall be as valid as an original signature.


8.12    Knowing and Voluntary Execution by Employee. Employee acknowledges and
agrees that: (a) Employee has carefully read and fully understands all of the
provisions of this Agreement; (b) Employee has been given sufficient time and
opportunity to consult with an attorney before signing this Agreement; and (c)
Employee executes this Agreement freely, voluntarily and with full knowledge of
its terms and consequences.




[Remainder of page intentionally left blank. Signature page and Schedule 1 to
follow.]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto evidence their agreement by their
signatures.
ACCEPTED AND AGREED TO BY:            CANTEL MEDICAL CORP.




By: ________________________________        By: ________________________________
     (Signature)                         (Signature)


Name: George Fotiades                    Name: Charles M. Diker
Date: March 4, 2019                    Date: March 4, 2019






--------------------------------------------------------------------------------









SCHEDULE 1
(To Confidentiality, Non-Solicitation and Inventions Agreement)




1.    Set forth below is a complete list of all inventions, original works of
authorship, developments, improvements or trade secrets that I, alone or jointly
with others, created, conceived, developed or reduced to practice (or caused to
be created, conceived, developed or reduced to practice) prior to the
commencement of my employment by the Company.     Unless specifically defined in
this Schedule 1, terms herein with an initial capital letter are used as defined
in the Confidentiality, Non-Competition, Non-Solicitation and Inventions
Agreement. (If there are no such Prior Inventions, the Employee must indicate
“none” on the first line below. If disclosure of a Prior Invention on this
Schedule 1 would cause the Employee to violate any prior confidentiality
agreement, the Employee is only required to disclose a cursory name for each
Prior Invention, a listing of all parties to whom it belongs, and the fact that
the full disclosure as to such Prior Invention has not been made because of the
Employee’s prior obligation of confidentiality.) (If the Employee attaches any
additional sheets to this Schedule 1, the Employee must indicate the number of
additional sheets here ___.)


_____________________________________________________________________________________________


_____________________________________________________________________________________________


_____________________________________________________________________________________________


_____________________________________________________________________________________________


_____________________________________________________________________________________________


_____________________________________________________________________________________________




___________________________________
(Signature)
___________________________________        ___________________________________
(Date)                        (Print Name of Employee)
___________________________________
___________________________________
___________________________________
(Employee Address)














______________________________
1 Unless specifically defined in this Schedule 1, terms herein with an initial
capital letter are used as defined in the Confidentiality, Non-Competition,
Non-Solicitation and Inventions Agreement.


